Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
This action is in response to an amendment filed 11/8/21.
Claims 1, 3-8, 10-15 and 17-20 are pending.

Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. 
As discussed in the previous response, while Straub discloses that corporate developers can build custom enterprise applications for mobile devices, Straub does not teach building a customized variation of a managed container that has a managed cache for holding these enterprise applications, and that provides a secure shell on the user device for connecting the enterprise applications in the managed cache to the backend system through the application gateway. Straub also does not teach receiving a set of rules propagated from the backend system via the application gateway, and for controlling the managed cache of the managed container in accordance with the received set of rules. Instead of building such a managed container, Straub discloses that a secure container is delivered to a mobile device for application and content security (¶¶[0060]-[0061]). There is no disclosure of how the secure container is built or customized, as is recited in the claims. The Applicant notes that Jaramillo also discloses that a container having an authentication mechanism can be provided to secure access to the applications and data stored within it, but there is no disclosure of how such a container (particularly a customized container) can be built as recited in the present claims. (pg. 12, 1st full par.)

The examiner respectfully notes that while Straub does not explicitly disclose building a managed container, the rejection asserts that it would have been obvious to build such a program in the same manner that is disclosed for other programs (see e.g. par. [0187] “the user 

The cited paragraph of Jaramillo discusses container security, and states that a container should provide an authentication mechanism that secures access to applications and data residing within, and that credentials used by the container are determined at install time and may be governed by a policy which enforces a password change at a configurable interval. This passage from Jaramillo does not teach "receiving, via the application gateway, a set of rules propagated from the backend system," and "controlling the managed cache of the customized managed container in accordance with the received set of rules propagated from the backend system," as recited in the claims. (par. bridging pp. 12-13)

The examiner respectfully disagrees. Jaramillo teaches controlling a managed cache of a managed container according to a set of rules (e.g. pg. 4, col. 2, 2nd par. “governed by a policy”). Because these rules are implemented by the managed container they must have been received. As noted above, the rejection asserts a combination in which software builds are propagated from the backend system. Accordingly, it should be seen that, in the combination asserted in the rejection, the rules are propagated from the back end, at least as part of the initial deployment. The applicant’s claims do not recite any additional details regarding how or when the rules are propagated. Accordingly, Straub and Jaramillo teach the limitation as currently presented.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0092179 to Straub (Straub) in view of CA 2 698 066 to Charland et al. (Charland) in view of US 2004/0194060 to Ousterhout et al. (Ousterhout) in view of “A secure extensible container for hybrid mobile applications” by Jaramillo et al. (Jaramillo) in view of US 2013/0219071 to Higdon et al. (Higdon).

Claim 1, 8 and 15: Straub disclose a method, comprising:
providing, by an application gateway embodied on a server machine in a network (e.g. Fig. 1, Cloud Infrastructure System 102, Fig. 2, MCS 212), a web client of the application gateway through a user interface running on a computing device communicatively connected to the application gateway (e.g. par. [0069] “Client computing devices, 104, 106, and 108 may be configured to operate a client application such as a Web browser, a proprietary client application (e.g. Oracle Forms), or some other application, which may be used by a user … to interact with cloud infrastructure system 102”, par. [0187] “the user interacts with an MCS website to initiate[] build requests”);

receiving, by the managed container via the application gateway, information propagated from the backend system (par. [0067] “metadata can be sent to the device and overlaid on top of the existing application”);
controlling the managed cache of the customized managed container in accordance with the received information propagated from the backend system (par. [0067] “update the application to run against this new metadata”);
preparing, by the web client of the application gateway based on the configuration information, a build request for building the customized managed container (e.g. Fig. 26, steps 
communicating, by the application gateway, the build request containing the source code version information to a bonding client in the network (par. [0195] “MCS Portal VM also creates a new POST request against the build farms’ BIG-IP appliance”, par. [0258] “application metadata and binary artifacts are generated using a build toolkit … using the I/OS software development kit … the Android software development kit”);
retrieving, by the bonding client from a repository based on the code version information contained in the build request, a version of application gateway client code (par. [0262] “Portions of the second application can be retrieved from a build storage system”);
placing, by the bonding client, the version of the application gateway client code in a local cache (par. [0262] “Portions of the second application can be retrieved from a build storage system”, par. [0133] “the memory storage devices may operate as local storage (e.g., cache”, in the context of a build server performing the build this would appear to implicitly, or at least obviously, describe placing the retrieved binaries in a local cache);
building, by the bonding client, customized managed container specific to the operating system platform, the building including running an application building process that is 
uploading, by the bonding client, customized managed container specific to the operating system platform to the application gateway for persisting the customized managed container specific to the operating system platform in a storage location accessible by the application gateway (par. [0199] When the process completes … creates a POST request to the callback URL”, par. [0265] “application can be packaged for delivery”, par. [0262] “a build storage system”); and
sending, by the application gateway, a response to the computing device, the response containing a link to the storage location of the customized managed container of the application gateway (par. [0067] “a user needs to download a hosting application from an “app 

Straub does not disclose a bonding client running on a workstation in the network, the workstation specific to the operating system platform; and 
in response to the build request, building the single use custom application from source code accessible by the bonding client.

Charland teaches a bonding client specific to an operating system platform (pg. 7, lines 2-5 “Compile Server A 22 also comprises particular computing components for … compiling the HTML/Javascript source application into an executable native application for at least one particular mobile device platform”); and 
in response to the build request, building the single use custom application from source code accessible by the bonding client (pg. 7, lines 2-5 “Compile Server A 22 also comprises compiling the HTML/Javascript source application”).

It would have been obvious at the time of filing to send the build request to a bonding client specific to an operating system platform (Straub par. [0195] “a new POST request against the build farms’ BIG-IP appliance”, Charland pg. 7, lines 2-5 “particular computing components for … at least one particular mobile device platform”) and, in response to the request, build the application from source code (Charland pg. 7, lines 2-5 “compiling the … source application”, 

Straub and Charland do not explicitly teach the bonding client running on a workstation.

Ousterhout teaches a bonding client running on a workstation (par. [0040] “build module 400 may be invoked anywhere … engineering workstations or dedicated build machines”), and 
an application building process comprising executing build scripts (par. [0040] “the central build module 400 may be invoked … as part of a build script”).

It would have been obvious at the time of filing to run the bonding client (Straub e.g. par. [0197] “BIG-IP … selects a server … and routes the job request to that server”) on a workstation (Ousterhout par. [0040] “workstation, dedicated build machines”) executing build scripts (Ousterhout par. [0040] “build script”). Those of ordinary skill in the art would have been motivated to do so as a known means of executing the build tool which would have produced only the expected results (Straub par. [0297] “Computer system 3200 can be … a workstation”).

Straub, Charland and Ousterhout do not explicitly teach:

receiving, by the managed container via the application gateway, a set of rules propagated from the backend system; and
controlling the managed cache of the customized managed container in accordance with the received set of rules propagated from the backend system.

Jaramillo teaches:
a managed container (e.g. §5.B.1, pg. 4, col. 2, 1st full par “the container application”) having a managed cache for holding one or more applications (e.g. §IV.E.1, pg. 3, col. 2, 1st full par. “provide secure storage … for all application data”) and configured for providing a secure shell for securely connecting the one or more applications in the managed cache to the backend system (e.g. pg. 3, col. 2, 4th full par. “allow the container to manage access providing a common interface for applications that reside within it”, pg. 5, col. 1, 1st par. “provides authentication and authorization components used when accessing services hosted on the organization’s intranet, this includes a filtered VMP service”);
receiving, by the managed container, a set of rules (e.g. pg. 4, col. 1, 2nd par. “a policy which enforces a password change”); and
nd par. “enforces a password change at a configurable time interval”).

It would have been obvious at the time of filing to provide a managed container (Straub par. [0186] “hosting application”, Jaramillo §5.B.1, pg. 4, col. 2, 1st full par “the container application”) having a managed cache (Jaramillo §IV.E.1, pg. 3, col. 2, 1st full par. “provide secure storage”) and providing a secure shell (Jaramillo pg. 5, col. 1, 1st par. “authorization components used when accessing services hosted on the organization’s intranet”) wherein the managed container receives and is controlled by a set of rules propagated from the backend system (e.g. Straub par. [0067] “metadata can be sent to the device and overlaid on top of the existing application”, Jaramillo pg. 4, col. 1, 2nd par. “a policy”). Those of ordinary skill in the art would have been motivated to do so to “provide … a consistent application security model” (Jaramillo Abstract).

Straub, Charland, Ousterhout and Jaramillo do not explicitly teach the web client communicatively connected without any firewall to the application gateway.

Higdon teaches a client communicatively connected without any firewall to a gateway (par. [0018] “the gateway 14 may be positioned outside of the firewall … so as to communicate with the … client device 10”).



Claims 5, 12 and 18: Straub, Charland, Ousterhout, Jaramillo and Higdon teach claims 1, 8 and 15, wherein the application gateway comprises a web access service (Straub par. [0188] “Oracle HTTP Server”) and a bonding service (Straub par. [0204] “receives the request and generates a new request to the build server farm”), wherein the user interface runs in a browser application on the computing device (Straub par. [0062] “browser based application development”), the webaccess service providing a packager web client accessible through the browser application on the computing device, the build request prepared by the packager web client and communicated to the bonding client through the web access service and the bonding service of the application gateway (Straub par. [0058] “receives a request to build an application”, par. [0062] “browser based application development”).

Claims  3-4, 6-7, 10-11, 13-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0092179 to Straub (Straub) in view of CA 2 698 066 to Charland et al. (Charland) in view of US 2004/0194060 to Ousterhout et al. (Ousterhout) in view of “A secure extensible container for hybrid mobile applications” by Jaramillo et al. (Jaramillo) in view of US 2013/0219071 to Higdon et al. (Higdon) in view of US 2013/0159996 to Lin et al. (Lin).

Claims 3, 10 and 17: Straub, Charland, Ousterhout, Jaramillo and Higdon teach claims 1, 8 and 15 but do not explicitly teach determining, by the application gateway, whether the customized managed container is to be built with custom branding assets or default image assets.

Lin teaches determining whether the customized application is to be built with custom branding assets or default image assets (par. [0016] “include … images (e.g., … logos, or icons) … in the customized APP by providing the related information to the generation module 103”).

It would have been obvious at the time of filing to build the application (Straub par. [0264] “In step 2640, the first application is build using the first declarative information and one or more binary artifacts”) with custom branding assets (Lin par. [0016] “images (e.g., … logos, or icons)”, Straub par. [0234] “default icons”). Those of ordinary skill in the art would have been motivated to do so to provide a desired customization for the user 

Claims 4 and 11: Straub, Charland, Ousterhout, Jaramillo, Higdon and Lin teach claims 3 and 10, wherein the custom branding assets comprise at least one of an icon, a logo, or a launch screen for an enterprise (Lin par. [0016] “include … images (e.g., … logos, or icons)”).

Claims 6, 13 and 19: Straub, Charland, Ousterhout, Jaramillo and Higdon teach claims 1, 8 and 15, but do not teach wherein the customized managed container comprises custom branding assets specific to an enterprise.

Lin teaches a custom application comprising custom branding assets specific to an enterprise (par. [0016] “include … images (e.g., … logos, or icons) … in the customized APP by providing the related information to the generation module 103”).

It would have been obvious at the time of filing to build the customized managed container (Straub par. [0264] “In step 2640, the first application is build using the first declarative information and one or more binary artifacts”) with custom branding assets (Lin par. [0016] “images (e.g., … logos, or icons)”). Those of ordinary skill in the art would have been motivated to do so to provide a desired customization for the user 

Claims 7, 14 and 20: Straub, Charland, Ousterhout, Jaramillo, Higdon and Lin teach claims 6, 13 and 19, wherein the customized managed container further comprises a mobile device management component specific to the enterprise (Straub par. [0060] “mobile device management (“MDM”)”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0053458 to Smith et al., US 2015/0046969 to Abuelsaad et al. and 2003/0191730 to Adkins et al. teach alternate methods of propagating rules from a backend (see e.g. par. [0038], [0031] and [0052] respectively).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199